Citation Nr: 0740542	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-30 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to March 
1975 and from May 1983 to January 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, VA.


FINDING OF FACT

There is no competent medical evidence of record showing that 
the veteran currently suffers from tinnitus due to service.


CONCLUSION OF LAW

Tinnitus was not incurred in, or related to any incidence of 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in June 2004 and March 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.



Analysis

The veteran contends that he has tinnitus as a result of his 
active service.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Review of the veteran's service medical records do show a 
history of noise exposure, however, the records are silent as 
to any complaints or diagnosis of tinnitus.  Periodic 
examinations dated  January 1971, September 1978, March 1980, 
April 1983, October 1986, November 1986, August 1988 and 
December 1996 audiology examinations did not diagnose 
tinnitus.  Finally, the veteran did not report tinnitus at 
his May 1999 retirement examination. 

Post service medical records are silent as to any complaint 
of or treatment for tinnitus.  A March 2000 QTC examination 
performed shortly after the veteran's retirement from active 
duty, noted that the veteran denied any tinnitus.  

VA outpatient treatment reports, including audiology 
treatment records, dated September 2002 to February 2004 do 
not indicate any complaints or diagnosis of tinnitus.  

In a December 2004 follow-up treatment report for treatment 
of a back condition, a physician instructed the veteran to 
contact his primary care physician if his tinnitus recurred.  
Subsequent records are silent to any other complaints of 
tinnitus.  

The veteran submitted numerous statements asserting that he 
has tinnitus and that it is related to either in-service 
noise exposure and/or his use of non-steroidal anit-
inflammatory drugs prescribed for his service-connected 
disabilities.  However, as a lay person, the veteran lacks 
the capacity to provide evidence that requires specialized 
knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  If the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

While there was evidence of noise exposure during service, 
and while the veteran is currently service-connected for 
right ear hearing loss, the record is silent as to any 
current diagnosis of tinnitus.  Additionally, while a 
December 2004 VA treatment note alluded to the appellant 
experiencing symptoms of tinnitus, there were no prior or 
subsequent complaints of tinnitus in the veteran's VA 
outpatient treatment reports - including his audiological 
examinations, and there is no evidence that he is currently 
diagnosed with the disorder.  In absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Because there is no current diagnosis of tinnitus, tinnitus 
was not incurred in service.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the appellant's claim that would give rise to a 
reasonable doubt in favor of the appellant, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5170(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board takes this opportunity to note that if the veteran 
is able to provide medical evidence that he currently suffers 
from tinnitus due to service he should submit that evidence.  
His claim would then be readjudicated based on the evidence 
then of record.


ORDER

Entitlement to service connection for tinnitus is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


